       Case 2:20-cr-00007-JAM Document 43 Filed 01/07/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     STEVEN MICHAEL ROBERTS
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                     )   Case No. 2:20-CR-7-JAM
11                                                 )
                      Plaintiff,                   )   STIPULATION AND ORDER TO ACCEPT
12                                                 )   ELECTRONIC SIGNATURES PER GENERAL
                         vs.                       )   ORDER 616
13                                                 )
       STEVEN MICHAEL ROBERTS,                     )   Date: January 12, 2021
14                                                 )   Time: 9:30 A.M.
                    Defendant.                     )   Judge: Hon. John A. Mendez
15                                                 )

16           IT IS HEREBY STIPULATED and agreed by and between United States Attorney
17   McGregor W. Scott, through Assistant United States Attorney Miriam Hinman, counsel for
18   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Christina
19   Sinha, counsel for Mr. Roberts, that the plea agreement in this matter may be signed by Mr.
20   Roberts via electronic signature.
21           On April 15, 2020, Chief United States District Judge Kimberly J. Mueller issued
22   General Order 616, “Consent and Signature Requirements on Documents Filed in Criminal
23   Actions During the COVID-19 Public Emergency” (“G.O. 616”). For the reasons detailed in
24   G.O. 616, defense counsel is authorized to electronically sign documents on her client’s behalf
25   using the format “/s/ name” if the following conditions are met:
26           1.       The client has had an opportunity to consult with counsel;
27           2.       The client consents to counsel signing on the client’s behalf; and
28
      Stipulation and Order to Accept Electronic            -1-          United Stated v. Roberts, 2:20-CR-7-JAM
      Signatures Per General Order 616
       Case 2:20-cr-00007-JAM Document 43 Filed 01/07/21 Page 2 of 3


 1           3.       The judge presiding over the case makes a finding that “obtaining an actual

 2                    signature is impracticable or imprudent in light of the public health situation

 3                    relating to COVID-19.”
 4           Defense counsel represents that all three conditions have been met here. Therefore, the
 5   parties stipulate as follows, and respectfully request the Court to find that:
 6           1.       Mr. Roberts has had an opportunity to consult with undersigned defense counsel
 7                    regarding this matter;
 8           2.       Mr. Roberts consents to undersigned defense counsel signing the plea agreement
 9                    on his behalf; and
10           3.       In light of the COVID-19 pandemic, obtaining an actual signature from Mr.
11                    Roberts is both impracticable and imprudent, as it would unnecessarily increase
12                    the likelihood that the relevant parties and those who come into contact with them
13                    will be exposed to COVID-19.
14                                                   Respectfully submitted,
15                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
16
     Date: January 6, 2021                           /s/ Christina Sinha
17                                                   CHRISTINA SINHA
                                                     Assistant Federal Defender
18                                                   Attorneys for Defendant
                                                     STEVEN MICHAEL ROBERTS
19
20
21   Date: January 6, 2021                           MCGREGOR W. SCOTT
                                                     United States Attorney
22
                                                     /s/ Miriam Hinman
23                                                   MIRIAM HINMAN
                                                     Assistant United States Attorney
24
                                                     Attorney for Plaintiff
25
26
27
28
      Stipulation and Order to Accept Electronic       -2-            United Stated v. Roberts, 2:20-CR-7-JAM
      Signatures Per General Order 616
       Case 2:20-cr-00007-JAM Document 43 Filed 01/07/21 Page 3 of 3


 1                                                 ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: January 6, 2021                           /s/ John A. Mendez
 8                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Accept Electronic       -3-             United Stated v. Roberts, 2:20-CR-7-JAM
      Signatures Per General Order 616
